DETAILED ACTION
FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters 244’ and 236’ are not found in the specification. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “242” has been used to designate both the ramp (column 4, line 58) and the pocket (column 4, lines 62 and 64, and amendment to column 6, line 9, filed 1/14/2021). Also, “250’” has been used to designate the bottom surface (see figure 3, wherein the lead line from reference numeral “250” is leading to the top surface of the chain link 202 as shown in FIG. 3) and the second surface (as now amended in the January 14, 2021 amendment).  Please note that the lead line leading from reference numeral 250 in FIG. 3 leads to a different surface (i.e., top surface of chain link 202 in orientation shown in FIG. 3) than the surface (i.e., side surface of chain link 202 having 238, 242 therein as shown in FIGs. 4, 5 and 7) of the lead line leading from reference numeral 250 in FIGs. 4, 5, and 7.  See the marked up copy of figures 3, 4, 5, 7, and 8 below:

    PNG
    media_image1.png
    825
    593
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    319
    478
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    190
    251
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    208
    533
    media_image4.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.173 are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in figure 7, the upper and left-hand occurrence of reference character 238 (not the lower and right-hand occurrence) should be 238’, to be consistent with changes in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.173 are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance. See the marked up copy of figure 7 below:

    PNG
    media_image5.png
    221
    297
    media_image5.png
    Greyscale


Specification
The amendment filed 1/14/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In the amendment to column 5, line 46, the statement “In generic terms, any surface of the middle portion may have a wear indicator on it regardless if it a top surface, a bottom surface, or a side surface, and may thus be called a ‘first surface’” is new matter as there was no previous statement anywhere in the specification that “any surface of the middle portion can have a wear indicator.”  Nowhere in the drawings or specification is there the possibility of a wear indicator being on the interior of the middle portion, for example.
Applicant is required to cancel the new matter in the reply to this Office Action.
Nota Bene: “if it a top surface” should be –if it is a top surface--.
The disclosure is objected to because of the following informalities:
The specification, at column 5, line 5, is inconsistent with the amendment to column 5, line 46, filed 1/14/2021. 
At column 5, line 5, it states “two wear indicators 238 are provided on side surfaces 246”. To be consistent with the amendment filed 1/14/2021, “238” should be –238’--.
In the amendment to column 5, line 46, the angle symbol beta “β” is missing from the amendment.
The amendment to column 6, line 24, filed 1/14/2021, is inconsistent with the amendments to column 5, line 46 and column 5, line 63 thru column 6, line 8, filed 1/14/2021.
In the amendment of column 6, line 24, filed 1/14/2021:
Line 1: “second part 242’” is inconsistent with the amendment to column 6, line 9, which labels 242’ as the first part.
Line 6: “first X-Z plane 264” should be –first X-Y plane 264—to be consistent with the drawings.
Line 7: “second pocket 242’” is inconsistent with the amendment of column 5, line 63 thru column 6, line 8, filed 1/14/2021 which renamed “242’” the first pocket.
Line 8: “first pocket 242” (both occurrences) is inconsistent with the amendment of column 5, line 63 thru column 6, line 8, filed 1/14/2021 which renamed “242” the second pocket.
	Also NB “first pocket 35 242” should be “first pocket 242” in line 8. “35” is the line number of the patent.
Line 10: “first pocket 242” is inconsistent with the amendment of column 5, line 63 thru column 6, line 8, filed 1/14/2021 which renamed “242” the second pocket.
Line 11: “second pocket 242’” is inconsistent with the amendment of column 5, line 63 thru column 6, line 8, filed 1/14/2021 which renamed “242’” the first pocket. In addition, the pocket 242’ lies in an X-Y plane; not “X-Z” plane, as stated in the amendment.
Line 12: “second pocket 242’” is inconsistent with the amendment of column 5, line 63 thru column 6, line 8, filed 1/14/2021 which renamed “242’” the first pocket. Also end extremity “262’” should be –262—to be consistent with the drawings. See figure 7.
Line 13: “first pocket 242” is inconsistent with the amendment of column 5, line 63 thru column 6, line 8, filed 1/14/2021 which renamed “242” the second pocket.
Further column 4, lines 45-55 are inconsistent with the amendment to column 5, line 46, filed 1/14/2021.
Column 4, lines 45-55 states:
“Returning to FIGS. 2 thru 5, the middle portion 220 of the chain link 202 defines a first region 236 including at least a first wear indicator 238, and a second region 240 including at least a second wear indicator 238'. In some embodiments, only one region 236, 240 may have a wear indicator 238 for reasons that will be explained later herein. The second wear indicator 238' has an elongated shape extending in a direction parallel to the load vector L and the first wear indicator 238 has an elongated shape extending in a direction perpendicular to the load vector L.” (emphasis examiner)
This is confusing with the amendment to column 5, line 46, as that amendment states:
In generic terms, any surface of the middle portion may have a wear indicator on it regardless if it a top surface, a bottom surface, or a side surface, and may thus be called a “first surface”. This first surface 250’ is shown as the side surface 246 in FIG. 7. but may be the bottom [or side ]surface 244[, 246] [shown in FIG. 7 for example] in other embodiments of the present application, etc. For the bottom surface 244, another[the first] surface normal 252 is parallel to the Y-axis. For the side surface 246, the first surface normal 252' is non-parallel to the Z-axis and the Y-axis. In some embodiments, this first surface normal 252' forms an angle α with a direction parallel to the Z-axis that ranges from 5 to 10 degrees. Put another way, the first surface normal 252' forms an angle with a direction parallel to the Y-axis that ranges from 80 to 85 degrees.
These angles may be varied. For example, the side surface may be perpendicular to the Y-axis, etc.”
And,
Column 5, line 63 thru column 6, line 8:
“Similarly, for this embodiment as best seen by looking at FIGS. 7 and 8, at least one wear indicator 238’ includes a first pocket 242’ defined by the first surface 250’ such as the [bottom]side surface 246[4], The first pocket 242’ is elongated along a direction parallel with the [Y]X-axis defining its maximum dimension 254’ oriented along the [Z]X-axis, the first pocket 242’ further defining a width 256’ along a direction parallel along the [X]Y-axis and a depth 258’ along a 
The “first region 236” and  “first wear indicator 238” now contradict the amended “first surface 250’” and “first surface normal 252’” in the amended column 5, line 46. “Second wear indicator 238’” and “second region 240” contradict the amended “first pocket 242’”and “first surface 250’” of column 5, line 63 thru column 6, line 8. Patent Owner is mixing terminology that describe two different sides of the chain link.
It is understood that the amendments to the specification, filed 1/14/2021, refer to the wear indicator, as “at least one wear indicator 238’”, however the specification should use consistent terminology throughout, especially when referring to “first” elements and “second” elements.

Claim Objections
The following is a quote from 37 C.F.R. 1.173(b)-(d):
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows: 

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or 

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 

(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 

(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 

(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner. 

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 

(1)The matter to be omitted by reissue must be enclosed in 
brackets; and 

(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on 

Emphasis added.
	
Claims 18 and 23 are objected to because of the following informalities:
In the amendment filed 1/14/2021, Patent Owner has bracketed and underlined parts of new claims 18 and 23. Anything added, is added relative to the patent. Any amendments to new claims, which are always added relative to the patent, are always underlined and never bracketed. Anything that Patent Owner wants to remove from a new claim is simply removed and the remainder of the claim stays underlined.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 26-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 6, Claim 6 depends on claim 5, which was amended to change the X-axis to the Z-axis and the Y-axis to the X-axis and the Z-axis to the Y-axis.  pocket defines a bottom extremity positioned along a direction parallel with the X-axis; not the Z-axis. The Cartesian coordinate system establishes a first X-Y plane; not X-Z plane, positioned at the origin of the Cartesian coordinate system and the body of the chain link defines a second X-Y plane; not X-Z plane, spaced away from the first X-Y plane; not X-Z plane, that is disposed between the bottom extremity of the first pocket and the end extremity of the second pocket.
Claim 7 depends on claim 6 and is rejected for the above reasons.
With respect to claim 26, because of the changes to the specification, claim 26 is confusing. Particularly, the first surface (250’) does not define a first surface normal (252’) that is parallel to the Y-axis. The first surface normal (252’) is not parallel to any of the X,Y,Z-axes. The second surface (250) does not define a second surface normal (252) (identified as “another” in to column 5, line 46) that is non-parallel to the Z-axis. and the Y-axis. Normal 250 is parallel to the Z-axis. See figures 5 and 7.
With respect to claim 28, the first pocket (242’) is not elongated along a direction parallel with the Z-axis defining its maximum dimension oriented along the Z-axis; but along the X-axis defining its maximum dimension oriented along the X-axis. The first pocket further does not define a width along a direction parallel with the X-axis and a depth along a direction parallel with the Y-axis; but a width along a direction parallel with the Y-axis and a depth along a direction parallel with the Z-axis.
With respect to claim 30, the second wear indicator (238) is in the form of a second pocket that is elongated along a direction parallel with the Z-axis; not the X-axis and defines its maximum dimension oriented along the Z axis; not X-axis, the second 
With respect to claim 32, claim 32 depends on claim 12, which in turn depends on claim 8. The claim limitation “wherein the at least one middle portion defines a first region including at least a first wear indicator”, of claim 32, is already present in claim 8, making claim 32 duplicative.
With respect to claim 34, it is not clear if the at least first wear indicator (238’?) has an elongated shape extending in a direction perpendicular to the load vector. Since Patent Owner has characterized at least one wear indicator (238’) is disposed on the first surface (250’), it would appear that the “first wear indicator” does not have an elongated shape extending in a direction perpendicular to the load vector. Patent Owner states, in the amendment to column 6, line 9, that the second surface 250 may include a second wear indicator 238 that extends in a direction perpendicular the load vector.
With respect to claim 35, claim 35 depends on claim 21, which in turn depends on claim 18, which in turn, depends on claim 17. The claim limitation “wherein the at least one middle portion defines a first region including at least a first wear indicator”, of claim 35, is already present in claim 17, making claim 35 duplicative.
With respect to claim 37, claim 37 is confusing since the at least first indicator (238’?) has an elongated shape extending in a direction parallel; not perpendicular to the load vector.

Allowable Subject Matter
Claims 1-5, 8, 10-12, 14-21, and 23-25 are allowed.
It should be noted that, although claims 18 and 23 contain informalities, that subject matter, not bracketed, stands with the preceding allowed claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 1, the prior art does not teach nor render obvious the claimed combination, particularly the at least one middle portion defines a first surface defining a first surface normal that is non-parallel to the X-axis, the Y-axis, and the Z-axis, and the at least one wear indicator is disposed on the first surface.
With respect to claim 8, the prior art does not teach nor render obvious the claimed combination, particularly the first middle portion defines a first region including a first wear indicator and a second region including a second wear indicator that has an elongated shape that is perpendicular to the load vector.
With respect to claim 17, the prior art does not teach nor render obvious the claimed combination, particularly the first middle portion defines a first region including a first wear indicator and a second region including a second wear indicator that has an elongated shape that is perpendicular to the load vector.

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.
In the amendment filed 1/14/2021, Patent Owner has substantively amended the specification, as well as independent claims 1, 8 and 17. The rejection under 35 USC § 112, first paragraph has been overcome.
With respect to the rejection under 35 USC § 112, second paragraph, Patent Owner’s amendments to the specification and claims have created new, distinct issues from those presented in the non-final office action.
With respect to the rejections under 35 USC § 112, first and second paragraph, Paten Owner argues (pages 11 and 12):
“The specification is objected to because at column 6, line 13, ‘238’ should allegedly be —238’—. The Applicant has rendered this informality moot above in the Amendments to the Specification section herein by switching the usage of ‘first surface’ and ‘second surface’ so that the use of ‘238’ remains proper, and respectfully requests that this objection be removed.
In addition, the specification is objected to since it allegedly unclear what ‘first surface 250’ and what ‘first surface normal 252’ are designating. The Applicant has amended this paragraph starting at col. 5, line 46 above in the Amendments to the Specification section herein, and respectfully requests that this objection removed. This paragraph as amended makes it clear that the first surface may be any surface of the middle portion in generic terms and that for the specific embodiment being discussed was in fact the side surface 246. Any mention of the first surface normal now uses the -252’—designation instead of ‘252’ as originally intended. Any possible confusion regarding this paragraph has thus been removed. The Applicant has switched the ‘first’ and ‘second’ designations for various reference numerals to be consistent. Similarly, the dimensions and the directions in which they are measured have also been switched to be consistent, rendering these objections moot. The Applicant respectfully requests that these objections be removed.
The Applicant respectfully traverses the rejection of claim 1 and its dependent claims under 35 U.S.C. 112 (a) as allegedly not satisfying the written description requirement as the amendments to the specification outlined above shows that there is at least now proper support for “the at least one middle portion defining a first surface normal 252’that is nonparallel to the X-axis, Z-axis, and the Y-axis” as now recited in amended claim 1 as shown below in FIGS. 5 and 7. Specifically, the first surface normal 252’ is skewed in the Y-Z plane, and perpendicular to the X-axis.
Regarding claim 3, the modifications to the paragraph at col. 5, line 63 provides support as also evidenced below by FIG. 5. First pocket 242’ is elongated along the X-axis defining a maximum dimension 254’ along that direction, a width 256’ along the Y-axis, and a depth 258’ along the Z-axis (see FIG. 7). Hence, these rejections for claims 1 thru 7 should be removed.
The Applicant respectfully traverses the statement concerning claims 33 and 36 (which are also rejected under 35 U.SC. 112) that there is not support for “the first wear indicator having an elongated shape extending in a direction parallel to the load 
The Applicant reminds the Office that MPEP 2163 states: ‘An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.’ Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997), There is “no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971)” (Emphasis Added).
As evidenced above, the meaning and support of the claims is readily apparent to one skilled in the art when looking at the specification and the drawings of the instant patent. The Applicant respectfully requests that these rejections be removed.
Regarding the rejections of claims 1-7, 33, 34, 36, and 37 under 35 U.S.C. 112(b) as allegedly being indefinite, the Applicant traverses these rejections for essentially the same reasons set for concerning the rejections under 112(a). The problems have either been cured by the amendments, or proper support is actually given by the written description and/or the figures of the patent.
Regarding claim 1, it has been amended to make clear that the first surface normal 252’ it not parallel to any principal Cartesian axis as evidenced by FIGS. 5 and 7. The claim amendments to claim 3 as well as its associated paragraph in the written description also eliminates any confusion.”
As stated above in the objections to the drawings and to the specification, Patent Owner has failed to maintain a consistency in the claim terminology throughout the entire disclosure. 
It was suggested to Patent Owner in the non-final office action (para. 11):
“It is strongly encouraged that Patent Owner review all of the specification in light of the drawings, should there be any other inconsistencies not found by the examiner, particularly columns 5 and 6, where most of these errors occurred.”
Although Patent Owner did attempt to correct the inconsistencies in columns 5 and 6, the Patent Owner did not carry through these changes into the amendment to 
From MPEP 2172:
“A rejection based on the failure to satisfy this requirement is appropriate only where an inventor has stated, somewhere other than in the application as filed, that the invention is something different from what is defined by the claims. In other words, the invention set forth in the claims must be presumed, in the absence of evidence to the contrary, to be that which the inventor or a joint inventor regards as the invention. In re Moore, 439 F.2d 1232, 169 USPQ 236 (CCPA 1971). See also In re Zahn, 617 F.2d 261, 204 USPQ 988 (CCPA 1980)”
From MPEP 2173.03:
“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of "the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body" was determined to be indefinite because the terms "first and second clamping members" and "clamp body" were found to be vague in light of the specification which showed no "clamp member" structure being "supported by In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997) (unpublished). In Cohn, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an "opaque" appearance. Id. The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelain-like finish, which the specification distinguished from an opaque finish. Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. Id.”
Based on this, the rejection of claims 6, 7, and 26-37 under 35 U.S.C. 112(b) is proper.
Applicant’s arguments, see pages 15-17, filed 1/14/2021, with respect to the prior art rejections of claims 8-13, 15-22, 24,25 and 32-37 under 35 USC §§102,103 have been fully considered and are persuasive.  The rejection of claims 8-13, 15-22, 24, 25 and 32-37 under 35 USC §§102,103 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The publication 2014/0368021 to Sherf et al. shows the current state of the art in chain configurations and cross-sections.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,869,072 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday-Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        Conferees:  /ple/ and /GAS/